Citation Nr: 1416573	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right long finger and hand disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was subsequently transferred to the RO in Milwaukee, which retains jurisdiction.  The Board has considered this matter several times before, including in a remand in June 2013.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The prior remand requested the RO schedule the Veteran for an examination of his hand and wrist.  The RO scheduled an examination and the Veteran did not show up.  However, there is no correspondence or indication in the claims file that the RO sent the Veteran notice of the examination.  The record indicates the Veteran has had a transient lifestyle in the past and changed addresses frequently.  This is even more reason documented notice is necessary.  Another examination should be scheduled with proper notice sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify his correct mailing address.  Then schedule the Veteran for a VA examination and send him proper notice of the examination.  

2. Then, forward the claims file to the examiner to record the current level of disability in the Veteran's right fingers, hand, and wrist.  All appropriate testing should be done.  The examiner should record range of motion and note any level of functional loss or impairment from pain, weakness, fatigue, and incoordination in terms of degrees of range of motion.  Further, if the Veteran reports flare-ups of pain or if such flare-ups are otherwise evidenced in the record during the rating period on appeal, then the examiner should estimate any additional loss of function during such periods, expressed in degrees. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

